Citation Nr: 1028933	
Decision Date: 08/03/10    Archive Date: 08/16/10	

DOCKET NO.  05-25 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus with bilateral hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

At the time of a hearing before the undersigned Veterans Law 
Judge, in January 2010, the Veteran indicated that he had 
recently retired from the United States Postal Service due, at 
least in part ,to his service-connected foot problems.  However, 
at that same time, both he and his representative specifically 
indicated that they were not, in fact, filing a claim for a total 
disability rating based upon individual unemployability.  See 
Transcript, p. 11.  Accordingly, the Board will not address that 
particular issue at this time.

Finally, for reasons which will become apparent, this appeal is 
being REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.

REMAND

A review of the record in this case raises some question as to 
the current severity of the Veteran's service-connected bilateral 
pes planus and hallux valgus.  In that regard, pertinent evidence 
on file is to the effect that the Veteran has undergone multiple 
surgeries on both feet, including two bunionectomies on his right 
foot, one bunionectomy on his left foot, arthroplasties of the 
2nd and 5th digits of his right foot, and a calcaneal osteotomy 
of the left foot.

Significantly, while at the time of a VA examination in November 
2004, there was no evidence of edema of either of the Veteran's 
feet, as of the time of a subsequent VA examination in January 
2006, there was present not only mild edema but also tenderness 
on the plantar aspects of both feet.  The Board acknowledges 
that, at the time of a VA foot examination in March 2007, there 
was no objective evidence of painful motion, edema, weakness, 
instability, or tenderness.  However, on more recent VA 
examination in October 2009, the Veteran complained not only of 
impaired running, jogging, and walking, but also of an impaired 
ability to stand.  According to the Veteran, he had been given 
inserts and special orthopedic shoes, which were the only 
footgear he was able to wear.  Moreover, on examination, the 
Veteran exhibited a slow antalgic gait, with foot pain so severe 
that the examiner had to forego a portion of the examination.  

The Board notes that, during the course of the aforementioned 
hearing in January 2010, the Veteran complained of "swelling" in 
both of his feet which often occurred on a "daily basis."  See 
Transcript, p. 5.  Moreover, the Veteran indicated that, 
approximately two weeks earlier (in December 2009), he had 
undergone the surgical removal of a callus by his private 
podiatrist.  See Transcript, p. 4.  Significantly, while there is 
contained in the record correspondence from that private 
podiatrist, the file is devoid of any actual record of treatment 
(including in December 2009) for the Veteran's foot problems.  

The Board observes that, in addition to the bilateral pes planus 
and hallux valgus currently at issue, service connection is also 
in effect for a right heel spur with right ankle strain, 
posterior tibial nerve neuritis, and medial nerve calcaneal 
medial nerve neuritis.  At present, it is unclear what 
symptomatology is directly attributable to the Veteran's 
bilateral pes planus and hallux valgus, as opposed to his 
service-connected right heel spur with right ankle strain and 
nerve neuritis, and/or other, nonservice-connected foot 
pathology.  Moreover, the Veteran has requested that, to the 
extent possible, he be assigned "separate and distinct" 
evaluations for his service-connected pes planus and hallux 
valgus.  Under the circumstances, the Board is of the opinion 
that further development of the evidence is necessary prior to a 
final adjudication of the Veteran's current claim for increase.  

Accordingly, in light of the aforementioned, the case is REMANDED 
to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
October 2009, the date of the most recent 
VA examination of record, and specifically 
including any record of private treatment 
(including callus removal in December 2009) 
by the Veteran's private podiatrist, Dr. 
David Rosenthal, should be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

2.  The RO/AMC should then schedule the 
Veteran for an appropriate podiatry VA 
examination.  The RO/AMC is advised that 
the Veteran must be given adequate notice 
of the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
may have an adverse effect on his claim.  

As regards the requested examination, all 
pertinent symptomotology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examination, 
the examiner should specifically comment 
regarding the severity of the Veteran's 
service-connected bilateral pes planus and 
hallux valgus, to include any and all 
limitation of range of motion, as well as 
functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling on use, 
characteristic callosities, and deformity 
or atrophy of disuse.  The examiner should 
also discuss factors associated with 
disability, such as objective indications 
of pain or pressure on manipulation. 
Finally, the examiner should inquire as to 
whether the Veteran experiences flare-ups 
associated with his service-connected 
bilateral pes planus and hallux valgus.  To 
the extent possible, the examiner 
should differentiate symptomatology 
directly attributable to the Veteran's 
service-connected bilateral pes planus 
and hallux valgus from that more likely 
the result of his service-connected 
right heel spur with ankle strain, 
tibial nerve neuritis, and medial 
calcaneal nerve neuritis, and/or other 
nonservice-connected foot pathology.

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiner prior 
to completion of the examination.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination report.  

3.  The RO/AMC should then readjudicate the 
Veteran's claim for an evaluation in excess 
of 10 percent for service-connected 
bilateral pes planus with bilateral hallux 
valgus.  In so doing, the RO/AMC should 
specifically take into consideration the 
assignment of separate evaluations for the 
Veteran's service-connected bilateral pes 
planus and bilateral hallux valgus.  Should 
the benefits on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on the 
claim for benefits since the issuance of 
the most recent SSOC in November 2009.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



